Citation Nr: 1419455	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

These issues were previously before the Board in April 2013, and were remanded for further development.  The matters have been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Tinnitus began during service and has continuous since.

2.  Bilateral hearing loss was not manifest during service, or for many years after, and was not otherwise caused by active service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As a threshold matter, the Veteran's DD 214 reflects he served in the airborne division.  Therefore, the Veteran was exposed to very loud noises during active service, including firearms and airplanes.  Accordingly, in-service acoustic trauma is established.  However, it is not sufficient for the claims of service connection to establish in-service noise exposure.  Instead, the evidence must establish this in-service noise exposure caused the claimed disorders.

Tinnitus

Medical records reflect the Veteran is diagnosed with recurrent tinnitus, therefore a current disability is established.  Although VA examiners opined that it was less likely than not caused by his active service, the Veteran asserted that he experienced tinnitus since separation from active service, but did not seek treatment for many years because he didn't realize "it was a condition that not everyone suffered from."  He is competent to testify that he has experienced the symptoms of tinnitus continuously since active service.  Therefore, his credible and competent lay statements establish ongoing symptomatology since service and service connection is granted.

Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss.  Service treatment records were reviewed and do not reflect that he complained of any hearing difficulties during service.  Several audiograms were performed and the results are summarized below.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.   

The relevant results from his April 1964 pre-induction evaluation are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

These results suggest the Veteran experienced some degree of hearing loss prior to service, but not sufficient hearing loss for VA purposes.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  

Audiometric testing was again conducted in June 1965, prior to entering active duty.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
15
LEFT
20
15
10
--
15

These results suggest the Veteran had normal hearing at entrance to service.  In a March 1966 Report of Medical History, completed during service, he specifically denied experiencing hearing loss.  

Finally, additional audiometric testing was conducted at the Veteran's August 1967 separation physical.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

These results establish that he continued to have normal hearing at his separation from service.  More persuasively, in an accompanying Report of Medical History, he specifically denied experiencing any hearing loss during service.  Accordingly, no loss of hearing acuity is established during active service.

The evidence does not show that the Veteran sought any treatment for hearing loss for several decades after his separation from service.  Specifically, in a December 2009 VA examination, audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
65
75
LEFT
20
15
10
70
90

These results establish that the Veteran had bilateral hearing loss for VA purposes.  However, the examiner opined that the Veteran's hearing loss was less likely than not related to active service.  He explained all audiometric testings in service were normal, including at his separation examination.  Moreover, the Veteran denied experiencing hearing loss at separation.

The Veteran underwent another VA examination in April 2013.  Audiometric testing again established the Veteran had bilateral hearing loss for VA purposes; however, the examiner again opined that the Veteran's current hearing loss was less likely than not caused by service.  The examiner explained there was no evidence of hearing loss or change during active service.  The Veteran's hearing was normal at separation, and he denied experiencing any loss of hearing acuity.  

Therefore, both VA examiners agreed the Veteran's current hearing loss did not begin during, or was otherwise related to, active service.  The Veteran did not experience hearing loss during service, and evidence does not establish he sought any treatment for loss in hearing acuity for approximately forty years after separation from service.  The medical evidence does not include any opinion otherwise linking the Veteran's current hearing loss to his active service.  

The Veteran has consistently related his current hearing loss to his in-service noise exposure.  As a lay person, he is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensioneural hearing loss from service in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, his consistent lay statements are not sufficient to establish nexus to active service.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the claim for tinnitus is granted, no further VCAA notification is needed.  With respect to the claim for hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and what type of information and evidence was needed to establish a disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with two examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


